Case 2:18-cr-00203-RSL Document 29 Filed 12/07/18 Page 1 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet l

 

UNITED STATES DISTRICT CoURT
Western District of Washington

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
Joel Edwin Kurzynski Case Number: 2: l 8CR00203RSL-001
USM Number: 49195-086
Robert Rhodes

 

Defendant’s Attorney

TI-IE DEFENDANT:
pleaded guilty to count(s) 1 and 2 of the lnformation

|:| pleaded nolo contendere to count(s)

 

Which Was accepted by the court.
|:I Was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Counts
18 U.S.C. § 2261A(2)(B) Cyber Stalking 09/10/2018 l and 2

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

l:| The defendant has been found not guilty on count(s)

 

[| Count(s) |:| is l:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, arid_ special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

l//¢ANr/\c F¢mh-, f NA\~J:Mi/EA

Assistant United States Attoniey

iz/;»/ 201‘§(

Date of Iin'position of JW
l
§ /Q/>M~L/

Signature ofJudge I’ ' 'l ‘ v

The Honorable Robert S. Lasnik
United States District Judge

Name and Title of WM .7 i(Z'O l g

Date

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 2 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 2 _ Imprisonment

 

 

Judgment _ Page 2 of 7
DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 2:18CR00203RSL-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

30 /l»uv~!Trl/S lmPt’\Sa\mQ\/T.

|:V The court makes the following recommendations to the Bureau of Prisons:

Srt€r»\p»<o ,@;»aga»\) war cA»/\F

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:l at I:I a.m. l:| p.m. on

 

|:| as notified by the United States Marshal

E|/ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:| before 2 p.m. on
l:| as notified by the United States Marshal.
m/ as notified by the Probation or Pretrial Services Office) SMA.€' /\`\14§' Aq§‘;t~p.. WV/(f_>/ l ) Z”lp[

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UN[TED STATES MARSHAL
BY

 

DEPUTY UNITED STATES MARSHAL

A0245B

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 3 of 7

(Rev. 11/16) Judgment in a Crimjnal Case
Sheet 3 _ Supervised Release

 

Judgment _ Page 3 of 7

DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 2:18CR00203RSL-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

,_.

!~/‘

7.

3 YEMZ,< .
MANDAToRY coNi)IrioNs

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drulg test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by t

|:|

|:|

e court.
The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check Japplicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution (check ifapplicable)

You must cooperate in the collection of DNA as directed by the probation oHicer. (check ifapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901_, et se_q.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or Were convicted of a qualifying offense. (checkifapplicable)

You must participate in an approved program for domestic violence. (check if @plicable)

You must complly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages.

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 4 of 7

A0245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3A - Supervi'sed Release __

 

 

 

Judgment - Page 4 of 7
DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 211 SCR00203RSL-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to the probation office in the federal judicial district Where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation offioe, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. Yo_u must live at a place approved by the probation officer. If you plan to chang)e where ou live or anything about your
living arrangements such as the peo le you live With), you must notify the pro ation of icer at least 10 days before the

change. lf notifying t e_ robation o cer in advance is not ossible due to unanticipated circumstances, you must notify
the probation o ficer wit n 72 hours of becoming aware o a change or expected c ange.

6. You m_ust allow the probation officer to_visit you at any time at your home or e_ls_ewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to changp Where you work or anything about your Work
(such as your position or your job res onsibilities), you must notify t e probation officer at least 10 days before the
change. If notifying the probation of cer at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer Within 72 hours of becoming aware cfa change or expected change.

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. Ifyo_u know someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person Without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You r_nust not own, possess, or have access to a firearm, ammunition destructive device,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must no_t act or make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

l2. Ifthe probation officer determines that you pose a risk t_o another person (including an organization), the probation
officer may require you to notify the person about the risk and tyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S. probation officer_has instructed_me on the conditions specified by the court and has_ provided me with a written copy
of this Judgment containing these conditions For further information regarding these conditions, see Overview ofProbation
and Supervised Release Conditions, available at wWW.uscourts.gov.

Defendant’s Signature Date

 

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 5 of 7

A0245B (Rev. 11/16) Judgment in a Crimi'nal Case
Sheet 3D ~ SuEervised Release

 

 

Judgrnent j Page 5 of 7
DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 2: l 8CR00203RSL-001

SPECIAL CONDITIONS ()F SUPERVISION

l. The defendant shall allow a probation officer to inspect any personal computer owned or operated by
the defendant

2. The defendant shall consent to the U.S. Probation Office conducting ongoing monitoring of his/her
computer(s), hardware, and Software, and any/and all electronic devices/media. The monitoring may
include the installation at the defendant’s expense, of hardware or software systems Which allow
evaluation of his/her computer use. Monitoring may also include the retrieval and copying of all data
from his/her computer(s) or any/and all other electronic devices/media The defendant shall also comply
With the requirements of the U.S. Probation Computer Monitoring Program as directed.

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall have no direct or indirect contact with the victims, by any means, including in
person, by mail, electronic means, or via third parties, without the approval of the probation officer. lf
any contact occurs, the defendant shall immediately leave the area of contact and report the contact to
the probation officer, within one business day.

5. Restitution in the amount of $ 11 B?Z. -é[ofis due immediately Any unpaid amount is to be paid
during the period of supervision in monthly installments of not less than lO% of his or her gross monthly
household income. Interest on the restitution shall be Waived.

6. The defendant shall submit his or her person, property, house, residence, storage unit,~ vehicle, papers,
computers (as defined in 18 U.S.C. §lOSO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 6 of 7

A0245B (Rev. 11/16) Judgrnent in a Criminal Case
Sheet 5 _- Ciimi'nal Moneta§ Penalties

Judgnient -_ Page 6 of 7
DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 2:18CR00203RSL-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
roTALs $ 200 N/A Waived $3/},@32_.615{

ll The determination of restitution is deferred until . An Amended Judgment in a Crz'minal Case (AO 245 C)
Will be entered after such determination

The defendant must make restitution (including community restitution) to the following payees in the amount listed below
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U. S. C § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Victim 1 $19,463.45

Victim 2 $897.99

Hillis Clark Martin & Peterson, P.S. $17,321.55

TOTALS $37,682.99 $

|:| Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fine is paid in full before
the fiiieenth day after the date of the judgment, pursuant to 18 U. S. C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. S C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the l:| fine restitution
l:l the interest requirement for the l:l fine |:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

Case 2:18-cr-OO203-RSL Document 29 Filed 12/07/18 Page 7 of 7

A0245B (Rev. 11/16) Judgment in a Ciiminal Case
Sheet 6 _ Schedule of Paylnents

 

 

Judgrnent f Page 7 of 7
DEFENDANT: Joel Edwin Kurzynski
CASE NUMBER: 2:18CR00203RSL-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDLATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101,

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant’s gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant’s gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary

penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The

defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
' material change in the defendant’s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,

Western District of Washington. F or restitution payments, the Clerk of the Couit is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
|:\ Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

